Citation Nr: 0404591	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  02-00 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected left 
patella fracture with osteoarthritis, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran had active service from June 1954 and September 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of June 2003.  This matter was 
originally on appeal from a May 2001  rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

The left patella fracture with osteoarthritis is manifested 
by arthritis and loss of range of motion with additional 
functional loss due to demonstrable pain that does not limit 
flexion to 60 degrees or less or limit extension to 5 degrees 
or more.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for service-connected left patella fracture with 
osteoarthritis have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5003 (2003).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's June 2003 Remand, in correspondence 
dated in October June 2003, the RO advised the veteran of 
VA's duties under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  In the June 2003 letter, 
the RO advised the veteran of the delegation of 
responsibility between VA and the veteran in procuring the 
information and evidence necessary to substantiate his claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This notice occurred 
after an initial unfavorable agency of original jurisdiction 
decision on the claim, but the veteran is not prejudiced by 
this error.  Pelegrini v. Secretary of Veterans Affairs, No. 
01-944 (Vet. App. Jan. 13, 2004).  A readjudication of the 
veteran's claim with consideration of all the evidence of 
record occurred in September 2003, after the RO's compliance 
with the enhanced duty to notify provisions under the VCAA.  
Thus, any defect in the timing of the provision of notice was 
cured by the RO's subsequent actions. 

Lastly, the September 2003 Supplemental Statement of the Case 
(SSOC) provided the veteran with notice of the March 2003 VA 
examination results.  The September 2003 notice of SSOC 
afforded the veteran the opportunity to submit additional 
evidence or argument in response to the newly obtained 
evidence.  Based on the foregoing actions, the Board finds 
that the RO complied with the Board's June 2003 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been substantially met.  In addition to 
the notice provided to the veteran discussed above, the Board 
notes that the veteran was also provided with a copy of the 
May 2001 rating decision, October 2001 Statement of the Case, 
March 2002 SSOC, and June 2003 SSOC, which together provided 
the veteran with notice as to the evidence needed to 
substantiate his claim and the reasons the claim was denied.  
The SOC and the SSOCs also provided the veteran with notice 
of the applicable laws and regulations, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that VA has fully discharged its duty to notify the veteran 
of the evidence necessary to substantiate the claim and of 
the responsibility of VA and the veteran for obtaining such 
evidence.  Quartuccio, 16 Vet. App. at 187 (2002).  

By virtue of the Board's June 2003 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence, 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  The Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.  

The veteran's service-connected left patella fracture with 
osteoarthritis is currently assigned a 10 percent rating 
under Diagnostic Code 5003, for x-ray findings of arthritis 
in May 2001.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R.       
§ 4.71a, Diagnostic Code 5003 (2003).  Limitation of motion 
of the knee is evaluated under Diagnostic Codes 5260 and 
5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2003).  
The May 2001 and March 2003 VA examination reports show that 
flexion of the veteran's left knee was not limited to 60 
degrees or less or extension was not limited to 5 degrees or 
more.  Rather, at the May 2001 VA examination, range of 
motion of the left knee was 0 to 120 degrees.  At the March 
2003 VA examination, range of motion of the left knee was 0 
to 125 degrees.  Thus, the veteran is not entitled to a 
compensable rating under Diagnostic Codes 5260 and 5261.  

Even with consideration of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 
(1995), which address additional functional loss due to pain, 
weakness, excessive fatigability, etc., the veteran is not 
entitled to a compensable rating.  The May 2001 VA examiner 
noted in general that the veteran complained of pain during 
testing for range of motion of the knee.  The March 2003 VA 
examiner's more specific findings indicated that although the 
veteran was capable of flexion to 125 degrees, he suffers an 
additional functional loss of 45 degrees due to pain.  Even 
so, the Board notes that the additional functional loss of 
motion in the knee due to pain still does not cause 
limitation of flexion in the knee to 60 degrees or less.  The 
March 2003 VA examiner also concluded that there was no 
evidence of weakness or fatigability.  Therefore, the veteran 
is not entitled to a compensable rating under Diagnostic 
Codes 5260 and 5261 based on reliance of such factors as 
pain, weakness, and fatigability. 

The Board notes, however, that when the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.  In the instant appeal, while the limitation in motion of 
the left knee on flexion does not warrant a compensable 
rating under Diagnostic Code 5260, the 2001 and 2003 VA 
examinations do reveal that the veteran's left knee manifests 
some loss of motion.  The VA examination findings are also 
satisfactory evidence that the veteran suffers from painful 
knee motion.  Additionally, the VA examination findings show 
that the left knee manifests occasional tenderness in the 
anterior joint line, crepitance, and pain on compression of 
the patella.  Thus, the veteran is entitled to the currently 
assigned 10 percent rating, but no more, under Diagnostic 
Code 5003.  

The Board considers other potentially applicable diagnostic 
codes under which the veteran may be entitled to a rating in 
excess of 10 percent.  Although the veteran has complained of 
occasional instability and buckling tendency in his left 
knee, there is no objective evidence of slight, moderate, or 
severe recurrent subluxation or lateral instability in the 
left knee.  At the March 2003 VA examination, the left knee 
demonstrated stable anteroposterior movement.  The 
mediolateral ligaments were also stable and there was no 
evidence of subluxation or instability.  Moreover, the March 
2003 VA examiner noted that in his opinion, the knee did not 
demonstrate any subluxation or lateral instability.  Thus, 
under Diagnostic Code 5257, the veteran's left knee 
disability does not warrant a compensable rating, much less a 
rating in excess of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2003).  

There are also no reported findings of ankylosis of the knee 
or symptomatology indicative of ankylosis of record, so a 
higher rating under Diagnostic Code 5256 is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2003).  The other 
diagnostic codes are not applicable.  

Accordingly, the Board finds that the veteran's service-
connected left patella fracture with osteoarthritis more 
closely approximates the criteria associated with the 
currently assigned rating of 10 percent under 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2003).    

Lastly, the Board notes that there is no evidence of record 
that the veteran's left knee disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
There are no medical records dated during the appeal period 
that show treatment for the left knee.  The Board emphasizes 
that the percentage ratings assigned by the VA Schedule for 
Rating Disabilities represent the average impairment in 
earning capacity resulting from a service-connected 
disability.  38 C.F.R. § 4.1 (2003).  In the instant case, to 
the extent that the veteran's left knee disability interferes 
with his employability, the currently assigned 10 percent 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  By the veteran's own admission as 
reported in the 2001 and 2003 VA examination reports, he is 
retired due to a disability not related to his left knee.  
Thus, there is no evidence that the veteran is unable to 
secure or follow a substantially gainful occupation solely as 
a result of his left knee disability.  Hence, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

As the preponderance of the evidence is against the left 
patella fracture with osteoarthritis claim, the benefit of 
the doubt doctrine is not applicable, and the claim must be 
denied.  38 U.S.C.A. 5107(b) (2003); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

ORDER

A rating in excess of 10 percent for service-connected left 
patella fracture with osteoarthritis is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



